Citation Nr: 0820399	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


The veteran and his spouse



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina, (hereinafter RO).  A 
March 2005 Board decision in pertinent part denied the 
veteran's claims for service connection for hypertension and 
headaches.  Thereafter, the veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In July 2006, the Court granted a Joint 
Motion for Remand that remanded the claims for service 
connection for hypertension and headaches to the Board for 
further development and consideration.  The Board remanded 
the case for development consistent with the directives of 
the Joint Motion for Remand in October 2006, and the 
requested development has been accomplished.  


FINDINGS OF FACT

1.  There is competent evidence that the veteran's 
hypertension has been aggravated by his service connected 
PTSD.  

2.  The weight of the competent evidence is against a 
conclusion that the veteran has headaches as a result of an 
in-service event, symptomatology or pathology.   


CONCLUSIONS OF LAW

1.  Hypertension was aggravated by PTSD.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, a letter dated in 
January 2002 advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  As such, the Board finds that 
the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  The RO has also, 
as requested by the Board in its October 2006 remand, 
afforded the veteran VA examinations to determine whether 
hypertension is etiologically related to the veteran's 
service connected PTSD, and whether the veteran's headaches 
are etiologically related to service.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
  
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
A.  Hypertension 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made. 
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

A VA examiner in July 2007, who had benefit of a review of 
the claims file, concluded that it was at least as likely as 
not that the veteran's current hypertension is aggravated by 
his service connected PTSD.  As a rationale for this opinion, 
he stated as follows: 

To the extent that the [veteran's] 
nightmares and flashbacks appear to 
interfere with his sleep quality and 
quantity as documented by mental health 
professionals at the VA and contribute to 
his overall anxiety and stress level, I 
feel they may be contributing to his 
problems with blood pressure.  The third 
blood measurement [170/88] performed 
today was nearly 10 mmHg systolic greater 
than the other two and was taken just 
after the [veteran] was discussing his 
flashbacks and nightmares, a difficult 
subject.  

Given the positive medical opinion referenced above, which is 
not contradicted by a competent negative medical opinion, the 
Board finds there to be sufficient evidence to grant service 
connection for that portion of the veteran's hypertension 
that has been aggravated by PTSD.  Allen, supra; 
38 C.F.R. § 3.310. 

B.  Headaches  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records do not reflect any evidence of 
treatment for headaches, and the veteran denied having 
headaches or a head injury on a medical history collected at 
service separation in November 1968.  The service medical 
records did reflect treatment for dust particles in the 
veteran's eyes after a tire truck exploded in the veteran's 
eyes in May 1968, and a January 1969 VA examination report 
showed the veteran reporting defective vision "causing 
severe headaches at times."  The veteran also complained 
about burning in the eyes at that time.  Thereafter, the 
record includes a VA outpatient treatment report in January 
1985 reflecting complaints of burning eyes with headaches.  
Similar complaints are reflected on private ophthalmologic 
reports dated in August 2001, and the veteran testified to 
the undersigned at a November 2004 hearing that he has been 
experiencing headaches and eye problems since the May 1968 
tire explosion.  

Thereafter, an August 2006 private clinical showed the 
veteran reporting head injuries while he was in the military 
when a truck tire exploded in his face that included "an 
apparent concussion and brain damage."  The examiner noted 
that the documentation for the described injury was "kind of 
sketchy." The veteran reported having problem with headaches 
at that time.  A private clinical record dated in September 
2006 reflected the veteran reporting having headaches since a 
"closed head injury" during service, with an assessment at 
that time of "[c]losed head injury with subsequent headaches 
as [described] above."  Another private clinical record 
dated in September 2006 indicated the veteran's headaches had 
responded well to medication (Lyrica).  

A VA examiner reviewed the pertinent clinical history as 
summarized in part above and examined the veteran in August 
2007.  Following his examination and review of the evidence 
contained in the claims file, which is thoroughly documented 
in the reports from the examination, the examiner concluded 
as follows: 

It is less likely than not that any 
currently diagnosed chronic headache 
disorder was incurred in or aggravated by 
military service.  The rationale is that 
the medical records do not reflect the 
veteran being seen for a headache until 
relatively recently.  In that way, I 
cannot make any link between his 
headaches and military service.  
Additionally, I do not find evidence of a 
head injury in the service medical 
records but rather ocular foreign bodies 
giving rise to corneal abrasions which 
have cleared.  Since his headaches by his 
account did not predate military service, 
they would not be aggravated by it.  

After reviewing the pertinent evidence of record, in 
particular the August 2007 opinion set forth above, the Board 
finds that the claim for service connection for headaches 
cannot be granted.  In making this determination, the Board 
recognizes that there is evidence of complaints for headaches 
from January 1969, and not "relatively recently."  However, 
as noted in this opinion, the service medical records do not 
reveal the head injury as described by the veteran, but 
rather corneal abrasions which have cleared according to the 
physician who examined him in August 2007.  There is 
otherwise no competent evidence linking headaches to the in-
service eye injury.  To the extent the August 2006 private 
medical report is viewed as linking headaches to an in-
service head injury, this assessment is based entirely on the 
veteran's statement, and not a review of the service medial 
records which do not reveal a closed head injury as described 
by the veteran.  See LeShore v. Brown, 8 Vet. App. 409 (1995) 
(The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.)  

As for the veteran's assertions that his headaches are 
related to the injury to his eyes that is documented to have 
occurred during service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, given the lack of any 
reliable post-service medical evidence linking headaches to 
an incident that actually occurred during service or evidence 
of treatment for headaches during service, the Board finds 
that the probative weight of the positive evidence is 
outweighed by the negative evidence.   As such, the benefit 
of the doubt doctrine is inapplicable, and the claim for 
service connection for headaches must be denied.  See 38 
C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49. 



ORDER

Service connection for that portion of the veteran's 
hypertension, as aggravated by PTSD, is granted.  

Service connection for headaches is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


